20-823
     Patel v. Garland
                                                                                  BIA
                                                                              Segal, IJ
                                                                          A200 905 726
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of June, two thousand twenty-two.
 5
 6   PRESENT:
 7            RICHARD J. SULLIVAN,
 8            EUNICE C. LEE,
 9            MYRNA PÉREZ,
10                 Circuit Judges.
11   _____________________________________
12
13   HITESH KUMAR PATEL,
14            Petitioner,
15
16                      v.                                       20-823
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Deepti Vithal, Richmond
24                                      Hill, NY.
25
26   FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
27                                      Assistant Attorney General;
28                                      Anthony C. Payne, Assistant
29                                      Director; Abigail E. Leach, Trial
 1                                      Attorney, Office of Immigration
 2                                      Litigation, United States
 3                                      Department of Justice, Washington,
 4                                      DC.
 5
 6          UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10          Petitioner Hitesh Kumar Patel, a native and citizen of

11   India, seeks review of a February 14, 2020 decision of the

12   BIA affirming a March 28, 2018 decision of an Immigration

13   Judge (“IJ”), which denied asylum, withholding of removal,

14   and relief under the Convention Against Torture (“CAT”).               In

15   re Hitesh Kumar Patel, No. A200 905 726 (B.I.A. Feb. 14,

16   2020), aff’g No. A200 905 726 (Immigr. Ct. N.Y.C. Mar. 28,

17   2018).       We   assume     the    parties’   familiarity    with    the

18   underlying facts and procedural history.

19          We review the decision of the IJ as supplemented by the

20   BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.

21   2005).      The   agency’s    factual     findings   are   reviewed   for

22   substantial evidence, see Yanqin Weng v. Holder, 562 F.3d

23   510, 513 (2d Cir. 2009), and will be deemed “conclusive unless

24   any reasonable adjudicator would be compelled to conclude to

25   the contrary[,]” 8 U.S.C. § 1252(b)(4)(B).                 Based on the

                                           2
 1   record before it, the agency reasonably concluded that Patel,

 2   who was presumed to have a well-founded fear of persecution

 3   by members of the Bharatiya Janata Party (“BJP”) on account

 4   of his work for the Congress Party, could safely relocate

 5   within India to avoid future harm.

 6        An applicant who has suffered persecution is presumed to

 7   have a well-founded fear and face a likelihood of future

 8   persecution.     8 C.F.R. §§ 1208.13(b)(1), 1208.16(b)(1).    The

 9   Government may rebut this presumption if it establishes “by

10   a preponderance of the evidence” that the applicant can “avoid

11   future persecution by relocating to another part of the

12   applicant’s country of nationality . . . , and under all the

13   circumstances, it would be reasonable to expect the applicant

14   to   do   so.”       8 C.F.R.   §§ 1208.13(b)(1)(i)(B),      (ii),

15   1208.16(b)(1)(i)(B); see Surinder Singh v. BIA, 435 F.3d 216,

16   219 (2d Cir. 2006).

17        The IJ reasonably concluded that Patel’s persecutors,

18   who were local BJP members, were not government officials.

19   See Jagdeep Singh v. Garland, 11 F.4th 106, 115 (2d Cir. 2021)

20   (“An applicant’s allegation that he was persecuted by members

21   of a political party — even one that is in power nationally

22   or . . . is aligned with a party in power nationally — does


                                     3
 1   not   establish     that   the   applicant    was    persecuted     by    the

 2   government.”).       However, it erred in concluding that this

 3   meant that the presumption of future persecution was not

 4   countrywide, because the regulations at the time provided

 5   that internal relocation was presumptively unreasonable for

 6   applicants    who    had   established       past    persecution.         See

 7   8 C.F.R. §§ 1208.13(b)(3)(ii), 1208.16(b)(3)(ii) (in effect

 8   until Nov. 19, 2020).        Nevertheless, remand would be futile

 9   given that the agency ultimately treated the presumption as

10   countrywide and applied the correct standard to consider

11   whether the Government rebutted the presumption of a well-

12   founded   fear      of     persecution    by        establishing     by     a

13   preponderance of evidence that internal relocation would be

14   safe and reasonable.       See Gurung v. Barr, 929 F.3d 56, 62 (2d

15   Cir. 2019) (explaining that remand is futile “when the IJ

16   articulates   an    alternative     and   sufficient      basis    for    her

17   determination” (quotation marks omitted)).

18         In concluding that Patel could safely and reasonably

19   relocate within India to avoid future persecution, the agency

20   reasonably relied on evidence that Indian citizens may freely

21   move and live throughout most of the country, that Patel’s

22   political party is in power in parts of the country, that


                                         4
 1   another political party with whom Patel had not had trouble

 2   was in power in the capital, and that Patel is young, healthy,

 3   and able to work.    See 8 C.F.R. §§ 1208.13(b)(1)(i)(B), (ii),

 4   1208.16(b)(1)(i)(b), (ii); see also Surinder Singh, 435 F.3d

 5   at 219 (“Asylum in the United States is not available to

 6   obviate re-location to sanctuary in one’s own country.”).

 7   Accordingly, the agency did not err in concluding that the

 8   Government rebutted the presumption that Patel has a well-

 9   founded fear of persecution and thus that he was not eligible

10   for   asylum   or   withholding        of    removal.      See     8 C.F.R.

11   §§ 1208.13(b)(1)(i)(B),      (ii),          1208.16(b)(1)(i)(B),      (ii);

12   Surinder Singh, 435 F.3d at 218–19.

13         The   relocation   finding   also        was   dispositive    of   CAT

14   relief.     See 8 C.F.R. § 1208.16(c)(3) (listing ability to

15   relocate as one consideration “[i]n assessing whether it is

16   more likely than not that an applicant would be tortured”);

17   Lecaj v. Holder, 616 F.3d 111, 119–20 (2d Cir. 2010) (holding

18   that where record does not demonstrate chance of persecution

19   required for asylum, it “necessarily fails to demonstrate”

20   the greater likelihood of harm for withholding of removal and

21   CAT relief).    Nor did the agency err in concluding that Patel

22   also failed to establish his eligibility for humanitarian


                                        5
 1   asylum because he did not allege “long-lasting effects” as a

 2   result of his past persecution.       Jalloh v. Gonzales, 498 F.3d

 3   148,      151    (2d   Cir.     2007);     see    also     8 C.F.R.

 4   § 1208.13(b)(1)(iii)(A).

 5          Finally, there is no merit to Patel’s contention that

 6   the IJ exhibited bias simply by questioning him on the issue

 7   of internal relocation.       See Zhi Wei Pang v. BCIS, 448 F.3d

 8   102, 111 (2d Cir. 2006) (“An IJ has an affirmative obligation

 9   to help develop the record in immigration proceedings.”); cf.

10   Islam v. Gonzales, 469 F.3d 53, 55 (2d Cir. 2006) (explaining

11   that Court remands “when an IJ’s conduct results in the

12   appearance of bias or hostility such that [the Court] cannot

13   conduct a meaningful review of the decision below”).

14          For the foregoing reasons, the petition for review is

15   DENIED.    All pending motions and applications are DENIED and

16   stays VACATED.

17                                   FOR THE COURT:
18                                   Catherine O’Hagan Wolfe,
19                                   Clerk of Court
20




                                       6